AS




                    February 12, 1952

Ron. Robert M. Allen     Opinion Ro. V-1404
County Attorney
Rusk County              Re:   Authority of the Commls-
Henderson, Texas               sioners' Court to pay a
                               bounty for the destruc-
                               tion of wild foxes in
Rear Sir:                      Rusk County.
          You have requested an opinion on the fol-
lowing question:
          n. . . whether or not the Commlssloners’
     Court of Rusk County can legally offer and
     pay a bounty for the destruction of wild fox
     and the amount of such bounty that can legally
     be paid."
          You state in your request that Rusk County
now has a large number of rabid wild foxes which are
causing considerable damage and therefore the commis-
sioners' court has been requested to offer and pay a
bounty for the destruction of wilc¶foxes If such
bounty can be paid legally.
          The decisions of the Texas courts have re-
peatec¶lyheld that the commissioners' court is a court
of limited jurisdiction and has only such powers as are
conferred upon it, either by express terms or by neces-
sary implication, by the statutes and Constitution of
this State. Chlldress County V. State, 127 Tex. 343,
92 S.W.2d 1011 (1936); Von Rosenberg v. Lovett, 173
S.W. 508 (Tex. Civ. App; 1915          f)
Hall, 280 S.W. 289 (Tex. Civ.'A~f;P"&~~)~ irt. 235
                                            @-=-?
VXKS.
          Article 192b, V.C.S., pertaining to the
destruction of animals because of their predatory
nature is not applicable under the facts contained
in your request.
            Section 1 of Article IgOh, V.C.S., provides:
Hon, Robert M. Allen, page 2   (V-1404)


          "From and after the effective date
     of this Act all County Commissioners Courts
     throughout the State of Texas may ay a
     bounty not to exceed Five Dollars P$5) out
     of the General Fund of the County for the
     killing of all Jaguar, Cougar, Ocelot,
     Jaguarondi, Bob Cat, Gray Wolf, Red Wolf,
     Florida Wolf, Coyote, Javelina and Rattle-
     snake. The Commissioners Courts shall have
     authority to determine what animals are
     predatory wltNn said County and said Court
     may further determine eligibility of persons
     to whom bountFes will be paid."
          Article lgOh, authorizing the commissioners'
courts to -&y bounties for killing certain wild anl-
mals, does not include wild fox.
          It Is stated in 39 Tex. Jur. 188-189, Sta-
tutes, Sec. 100:
         "The maxim Expresslo unius eat exclusio
    alterlus (the expression of one thing is ex-
    clusive of another) is said to be a logical,
    sensible and sound rule of construction; and
    It has been frequently applied in the con-
    struction of statutes as well as in the inter-
    pretation of other documents. The maxim slg-
    nlfies that the express mention or enumeration
    of one person, thing, consequence or class Is
    tantamount to an express exclusion of all
    others. . n ."
          Since Article 1gOh enumerates the animals
on which a bounty may be paid, bounties may not be
paid on the killing of animals not enumerated.
         Article 1901, V.C.S., provides:
         "Section 1. It shall be the duty of
    the State Health Officer to determine and
    define the boundaries of all areas of the
    State in which foxes or other wild animals
    infected with rabies exist in sufficient
    numbers to be a menace to the health of
    that area. Such determinations shall be
    based upon a finding of fact by the State
    Health Officer; providing further that the
Hon. Robert M. Allen, page 3   (V-1404)


     State Health Officer shall cause to be
     published in a newspaper within each coun-
     ty within the defined area that a bounty
     exists in the county concerned.
          "Sec. 2. When the State Health Of-
    ficer finds that the health of such area
    Is menaced by rabies because of rabid foxes
    or other wild animals, and defines the area
    where such menace exists, he shall pay a
    bounty of Two Dollars ($2) for each and
    every fox or other wild animal destroyed
    in the defined area. For purpose of such
    payments the Health Officer shall have the
    power to require such evidence as proof of
    the destruction of a fox or other wild anF-
    ma1 as he shall deem necessary.
         "Sec. 3. When the number of rabid
    foxes or other wild animals in any defined
    area is reduced to the extent that the de-
    struatlon of such foxes or other wild anl-
    mals is no longer necessary then the State
    Health Officer shall cease payment of the
    bounties, and shall serve notice to the pub-
    lic in the area concerned through publlca-
    tion in at least one (1) newspaper In each
    county concerned."
          This Article authorized the payment of a
bounty by the State Health Officer on wild foxes in
rabid-infected areas.  However, it is noted that no
provision authorizes the payment of such a bounty by
the county.
          We know of no law applicable to Rusk Coun-
ty which authorizes the payment of a bounty by the
county for the killing of wild foxes. Therefore, we
agree with you that the commissioners' court cannot
expend county money for the payment of such bounty.

                       STJMMARY
          The Legislature has not authorized
     the commlssloners' court of Rusk County
     to pay a bounty for the destruction of
                                                       . .. .


Hon. Robert M. Allen, page 4     (V-1404)


        rabid wild foxes. Only the Stat6 Health
        Officer is authorized to pay a bounty of
        this nature in a rabies Infected area.
        Article 1901, V.C.S.
                                   Yours very truly,
APPROVED:                            PRICE DANIEL~
                                   Attorney General
J. C. Davis, Jr.
County Affairs Division
Ed.Jacobson
Reviewing Assistant
Charles Da Mathews
First Assistant
JRzmh